348 S.W.3d 829 (2011)
Mischelle WEIBLE, Claimant/Respondent,
v.
MISSOURI BEVERAGE COMPANY, INC., Employer/Appellant, and
Division of Employment Security, Respondent.
No. ED 96271.
Missouri Court of Appeals, Eastern District, Division Three.
September 20, 2011.
*830 Jill R. Rembusch, Summers Compton Wells, P.C., St. Louis, MO, for Appellant.
Mischelle Weible, acting pro se, House Springs, MO, for Respondent.
Ninion S. Riley, Jefferson City, MO, for Respondent Division of Employment Security.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Missouri Beverage Company, Inc., appeals from the final decision of the Labor and Industrial Relations Commission (Commission) reversing the award of the Appeals Tribunal, which reversed the previous award by the Division of Employment Security, finding Mischelle Weible was entitled to receive unemployment compensation. We affirm the decision of the Commission.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).